DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant talks about having “a given angle” with horizontal direction. Horizon it is not single direction it is a plane and therefore it is indefinite whether the angle should be with any line on horizon plane or just one of the lines. Also for claim 1 Examiner wants to note that given angle is not a limiting term as any angle eve 0 and 90 degree can be considered given angle. For claim 2 Applicant further clarifies that given angle is an oblique angle but the question regarding the with respect to each line on the horizon. 

Claim 1, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Also it is indefinite what Applicant means for boundary. For example assigning the color to the water bet can be considered as a boundary for that specific depth in water bed. Another interpretation is that one has water bed and object on the water bed, one may assign boundary of that object as the point which differ from water bed. Multiple other interpretations may be used for that term and therefore the scope of the term is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown US 20160018516 A1.
Regarding claim 1, 13 Brown teaches
1.    An underwater detection apparatus, comprising:

processing circuitry(26) configured to:
acquire a water bottom depth,([0023, 0063])
set a boundary passing ,([0053][0063])at a point having a depth equal to the water bottom depth, the boundary making a given angle with a horizontal direction(fig. 15)(color to water bed is selected), and
generate an image data that represents a location of the underwater target based at least in part on the reception signal([0063]), the image data comprising a color information([0063]), 
the color information being set based at least in part on the location of the underwater target relative to the boundary.[0063]

2.    The underwater detection apparatus of claim 1, wherein:
the given angle is an oblique angle.(fig. 15)

3.    The underwater detection apparatus of claim 1, wherein:
the processing circuitry is further configured to adjust the given angle:
according to an instruction from a user of the underwater detection
apparatus, or
based on a beam width of a beam formed to generate the reception signal.[0049]

4.    The underwater detection apparatus of claim 1, wherein:
the processing circuitry is further configured to acquire the water bottom depth:
from an external information source different from the reception signal, or by measuring the water bottom depth from the reception signal,[0051] or
from a user of the underwater detection apparatus.

5.    The underwater detection apparatus of claim 1, wherein:


6.    The underwater detection apparatus of claim 1, wherein:
the processing circuitry is further configured to set the color information independently of a signal level of the reception signal for the underwater target located deeper than the boundary and having a signal level of the reception signal higher than a given threshold.[0063]

7.    The underwater detection apparatus of claim 1, wherein: the processing circuitry is further configured to:
generate a boundary image data that represents a location of the boundary,
and
add the boundary image data to the image data.[0063](color image is generated hence everything is generated)

9.    The underwater detection apparatus of claim 1, wherein: the processing circuitry is further configured to:
generate 3D data of the underwater target from the reception signal, and generate the image data by projecting the 3D data on a 2D projection plane.[0025]


12.    The underwater detection apparatus of claim 1, wherein:
the transmission and reception circuit generates the reception signal by receiving the reflection wave with a reception transducer comprising a plurality of reception elements and by performing beamforming on signals received by the plurality of reception elements.(fig. 4)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Wassp, WASSP WMB-160F: Profiling a Shipwreck, https://www.youtube.com/watch?v=bDlEmUaIm2A Oct, 22/2013.
Regarding claim 8, 10, 11 Brown does not teach but Wassp teaches
10.    The underwater detection apparatus of claim 9, wherein:
the processing circuitry is further configured to:
generate 2D cross-section data of the underwater target from the reception signal,(4:15)
generate 2D cross-section image data from the 2D cross-section data(4:15), generate a boundary image data that represents a location of the boundary(line and point represent boundary between ship and the bottom), add the boundary image data to the 2D cross-section image data(line with representation of the distance on depth profile), and add the 2D cross-section image data to the image data. (4:15)

8.    The underwater detection apparatus of claim 1, wherein: the boundary comprises a straight line.(4:15)
11.    The underwater detection apparatus of claim 1, wherein:
the processing circuitry is further configured to set the boundary based on water bottom topography data acquired from an external information source different from the reception signal.(human sets boundary)

    PNG
    media_image1.png
    1031
    1353
    media_image1.png
    Greyscale

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by  Brown  with teaching by Wassp in order to generate the information regarding underwater object dimensions.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645